Citation Nr: 0714198	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  05-02 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial increased rating for degenerative 
joint disease of the right knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had over 29 years of active duty service ending 
with his retirement in February 1985.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which effectuated a September 2003 Board decision that 
granted service connection for degenerative joint disease of 
the right knee.  A notice of disagreement was received in 
June 2004, a statement of the case was issued in November 
2004, and a substantive appeal was received in January 2005.  

The September 2003 Board decision also remanded the issue of 
entitlement to service connection for left knee disability.  
The RO subsequently granted service connection for the 
veteran's left knee disability in a March 2004 rating 
decision, which was a full grant of the benefit sought on 
appeal.  Thus, this issue is no longer in appellate status.    


FINDINGS OF FACT

1.  The veteran's service-connected degenerative joint 
disease of the right knee is manifested by complaints of 
pain, arthritis and some limited range of motion, but without 
ankylosis, frequent episodes of "locking," or malunion of 
the tibia and fibula; there is no additional functional loss 
so as to limit flexion to 30 degrees or less or limit 
extension to 15 degrees or more.   

2.  The veteran's service-connected right knee disability is 
manifested by slight recurrent subluxation or lateral 
instability, but not moderate. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for degenerative joint disease of the 
right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. Part 4, including §§ 
4.7, 4.71(a), Diagnostic Codes 5010, 5260, 5261 (2006).

2.  The criteria for entitlement to a separate disability 
evaluation of 10 percent, but no higher, for instability of 
the right knee have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71(a), 
Diagnostic Code 5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Initially, the Board notes that since the issue in this case 
(entitlement to assignment of a higher initial rating) is a 
downstream issue from that of service connection (for which a 
VCAA letter was duly sent in August 2001), another VCAA 
notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  
It appears that the United States Court of Appeals for 
Veterans Claims has also determined that the statutory scheme 
does not require another VCAA notice letter in a case such as 
this where the veteran was furnished proper VCAA notice with 
regard to the  claim of service connection itself.  See 
Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006).  

The record shows that in an August 2001 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the August 2001 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised, at page 3, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in August 2001.  As the instant matter 
is a downstream issue, notice was provided prior to the 
October 2003 rating decision currently on appeal.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal involves 
the issue of an increased rating, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for the underlying service connection 
issue, but there has been no notice of the types of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for a rating in excess of 10 percent for degenerative 
joint disease of the right knee, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  Further, with respect to the 
grant of a separate 10 percent rating for instability of the 
right knee, it is anticipated that the RO will ensure 
compliance with respect to the disability evaluation and the 
effective-date elements when effectuating the Board's 
decision.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records, private 
medical records and VA examination reports.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  
No additional pertinent evidence has been identified by the 
claimant.   

The veteran was afforded VA examinations in April 2003 and 
February 2005.   38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected right knee disability 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Id. at 126.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Diagnostic Codes 5256 to 5263 are applicable to knee and leg 
disabilities.  A minimum 30 percent disability rating is 
warranted under Diagnostic Code 5256 when there is ankylosis 
of the knee with favorable angle in full extension or in 
slight flexion between 0 and 10 degrees.  Under Diagnostic 
Code 5257, where there is recurrent subluxation or lateral 
instability, a 10 percent rating is warranted for slight; a 
20 percent rating is warranted for moderate; and a 30 percent 
rating is applied for severe.  Under Diagnostic Code 5258, a 
20 percent disability rating is available for dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint.  Diagnostic Code 5260 
provides that a rating of 20 percent is warranted for flexion 
limited to 30 degrees.  A 20 percent disability rating is 
allowed under Diagnostic Code 5261 when extension of the leg 
is limited to at least 15 degrees.  A 20 percent disability 
rating is available under Diagnostic Code 5262 when there is 
malunion of the tibia and fibula with moderate knee or ankle 
disability.  There is no rating in excess of 10 percent 
available under Diagnostic Codes 5259 and 5263.  See 38 
C.F.R. §  4.71a, Diagnostic Codes 5256 - 5263.  Normal range 
of motion is from zero degree extension to 140 degrees 
flexion.  38 C.F.R. § 4.71a, Plate II. 

Additionally, the Board notes that Diagnostic Code 5010 
applies to traumatic arthritis and provides that such is 
evaluated based upon limitation of motion of the affected 
part, like degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Pursuant to Diagnostic Code 5003, 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of two or more major joints or two or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003.

Further, separate ratings may be assigned for knee disability 
under Diagnostic Codes 5257 and 5003 where there is X-ray 
evidence of arthritis in addition to recurrent subluxation or 
lateral instability.  See generally VAOPGCPREC 23-97 and 
VAOPGCREC 9-98.  The opinions of the VA's General Counsel 
appear to require persuasive evidence that a claimant 
actually suffers from the symptomatology set forth in the 
different rating codes before separate ratings may be 
assigned.

The Board also notes VA General Counsel Precedent Opinion, 
VAOPGCPREC 9-2004 (September 17, 2004), where it was held 
that a claimant who had both limitation of flexion and 
limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  

The veteran was afforded a VA examination in April 2003.  The 
claims file was reviewed.  The veteran complained of right 
knee pain approximately two or three times a week.  He 
indicated that he had pain, weakness and stiffness every day.  
The right knee swelled after prolonged standing.  The right 
knee did not lock or give way, but felt unstable.  The 
veteran suffered from fatigability and lack of endurance.  
The veteran used crutches every day when walking.  There was 
no dislocation.  On examination, there was some periarticular 
thickening inferior to the right patella, and pressure on 
this area produced some pain.  Active and passive movement 
both caused similar pain on movement.  Range of motion was 
zero to 120 degrees.  There was no lateral instability.  The 
drawer sign was negative.  McMurray test produced a loud 
click on lateral movement of the right ankle suggestive of 
meniscus tear.  Pain began at the 90 degree point and became 
severe enough to limit range of motion.  Function and range 
of motion was limited by repetitive use and lack of 
endurance.  The major factor was pain.  There was no evidence 
of weakness, tenderness, redness or abnormal movements, but 
there was guarding.  In the short distances available, the 
veteran's gait was normal.  There was no ankylosis.  A 
contemporaneous x-ray showed degenerative changes of the 
right knee.  The diagnosis was degenerative joint disease, 
likely post traumatic.  

VA and private treatment records have also been reviewed.  VA 
treatment records showed complaints of right knee pain.  
Significantly, a December 2004 private treatment record 
showed that the veteran did limp on the right leg secondary 
to possible leg length shortening and pain in the right leg.  
However, the examiner then noted that the veteran had equal 
leg length.  X-rays showed narrowing of the medial knee 
joint.  Standing weightbearing films 30 degrees flexion.  
This was very minimal.  Otherwise, the knee x-rays looked 
quite good.  The veteran did have exquisite medial joint line 
tenderness on the right.  He did have cracking pain with 
patellafemoral pressure and questionably positive McMurray's 
on the right. The examiner recommended an MRI and gave a 
diagnosis of internal derangement of knee, not otherwise 
specified.  A subsequent December 2004 MRI showed a small 
joint effusion.  The impression was medial compartment tear 
of medial meniscus with marked chondromalacia and 
degenerative change of medial compartment.  There was a 
sizable geode beneath the posterior aspect of intercondylar 
eminence and strain of the posterior cruciate ligament. 

Most recently, the veteran was afforded another VA 
examination in February 2005.  The claims file and veteran's 
medical records were reviewed.  The veteran complained of 
dull constant pain, localized along the medial and lateral 
aspect of the right knee, which he characterized as moderate 
to severe in intensity.  He denied any associated swelling, 
warmth or redness.  However, there was fatigability and lack 
of endurance.  The veteran denied locking or giving away, but 
the knee popped when standing from a seated position.  He 
reported flare-ups about three times a week.  He denied use 
of knee brace, cane or crutches, but used a walking stick for 
support.  He denied unsteadiness or history of falls.  On 
examination, the veteran ambulated with a nonantalgic gait.  
There was no swelling, crepitus or erythema.  There was 
tenderness along the medial and lateral joint lines.  Range 
of motion was zero to 125 degrees with pain starting at 120 
degrees and ending at 90 degrees.  With repetitive flexion, 
there was no further limitation noted.  During acute flare-
ups, the examiner estimated that there was probably 20 
percent additional limitation secondary to pain.   The 
examiner also estimated that there was mild functional 
impairment during acute flare-ups.  Varus/valgus stress test, 
anterior and posterior drawer test and Lachman's test were 
all negative.  However, there was mildly positive McMurray's 
test medially.  There was no sensory deficit, motor strength 
was 5/5 and deep tendon reflexes were 2/4.  The examiner 
referred to the December 2004 private MRI, which showed 
medial compartment tear of medial meniscus with marked 
chondromalacia and degenerative change of medial compartment.  
The diagnosis was mild degenerative joint disease of the 
right knee with associated mild instability secondary to 
medial meniscal tear and chondromalacia.  

The veteran's service-connected degenerative joint disease of 
the right knee was assigned a 10 percent disability rating by 
the RO under Diagnostic Code 5010 for traumatic arthritis.  
The Board now turns to rating the veteran's service-connected 
degenerative joint disease of the right knee under Diagnostic 
Codes 5256 to 6263.  Again, Diagnostic Codes 5259 and 5263, 
which do not provide for disability ratings in excess of 10 
percent, are not applicable to this analysis.  In turning to 
the Diagnostic Codes applicable to the knees and legs that do 
provide for disability ratings in excess of 10 percent, the 
Board notes that a 30 percent disability rating under 
Diagnostic Code 5256 would not be warranted in this case 
because the pertinent medical evidence of record has not 
found any ankylosis of the right knee.  The April 2003 VA 
examination explicitly stated that there was no ankylosis and 
the February 2005 VA examination was silent with respect to 
any findings of ankylosis.  

With regard to Diagnostic Code 5258, there is no evidence of 
frequent episodes of "locking," pain, and effusion into the 
joint to warrant a 20 percent rating under this Code.  The 
Board recognizes that the December 2004 private MRI showed 
small joint effusion.  However, the February 2005 VA 
examination found no swelling.  Thus, the one incident of 
effusion noted does not appear to be a recurring symptom of 
the veteran's right knee disability.  Moreover, there is no 
competent medical evidence showing that the veteran has 
frequent episodes of locking.  In fact, at the most recent VA 
examination in February 2005, the veteran expressly denied 
any episodes of locking.  As this Code uses the conjunctive 
"and" when listing the criteria, a rating under this 
Diagnostic Code requires that all symptoms be present.  Thus, 
Diagnostic Code 5258 is not for application.  

The Board acknowledges that the veteran has traumatic 
arthritis.  Thus, his disability could be rated higher based 
on limitation of motion under Diagnostic Codes 5260 and 5261.  
See generally VAOPGCPREC 9-04.  However, even considering 
additional functional loss due to pain, there is no evidence 
that flexion is limited to 30 degrees or extension is limited 
to 15 degrees so as to warrant assignment of a higher rating 
under Diagnostic Codes 5260 or 5261.  Both VA examinations 
documented that flexion was limited to 90 degrees with pain.  
The most recent VA examination speculated that the veteran's 
range of motion would be limited an additional 20 percent 
during flare-ups.  However, even considering this additional 
restriction, flexion would still not be limited to 30 
degrees.  The Board recognizes that in his substantive 
appeal, the veteran indicated that the December 2004 private 
x-ray indicated 30 degrees flexion; however, the x-ray was 
not measuring the veteran's range of motion as this must be 
done by an examiner with a goniometer.  The x-ray findings 
appeared to simply indicate the position of the leg during 
the x-ray.  Further, both VA examinations noted that 
extension was zero degrees.  Thus, as there is no evidence of 
limitation of extension, a separate rating under Diagnostic 
Code 5261 pursuant to VA General Counsel Precedent Opinion, 
VAOPGCPREC 9-2004 is not warranted.  Finally, the Board notes 
that there is no malunion of the tibia or fibula with 
moderate knee or ankle disability to warrant a 20 percent 
rating under Diagnostic Code 5262.

The Board acknowledges that the veteran has chronic right 
knee pain and thus, recognizes the application of 38 C.F.R. 
§§ 4.40 and 4.45, and DeLuca, supra.  However, a higher 
compensation is not warranted under these provisions because 
there is no persuasive evidence of additional functional loss 
due to pain, weakness, fatigue, or incoordination which would 
limit motion to such a degree so as to warrant a rating in 
excess of the current 10 percent.  

Thus, the Board must conclude that a preponderance of the 
evidence is against a rating in excess of 10 percent for the 
veteran's service-connected degenerative joint disease of the 
right knee.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).

However, the Board finds that the evidence of record does 
support a separate rating under Diagnostic Code 5257 for 
instability of the right knee.  The February 2005 VA 
examination stated that there was mild instability of the 
right knee associated with a medial meniscal tear and 
chondromalacia, as found in the December 2004 MRI.  Thus, the 
Board finds that a separate rating under Diagnostic Code 5257 
would be appropriate.  The Board acknowledges that the VA 
examiner described the instability as mild.  The overall 
medical evidence, however, compels a finding that the 
veteran's symptoms associated with instability of the right 
knee are no more than slight.  In this regard, at the most 
recent VA examination, the veteran expressly denied 
unsteadiness or a history of falls.  He further denied that 
his right knee gave away.  Although the McMurray's test was 
mildly positive, varus/valgus stress test was negative as was 
anterior and posterior drawer test.  Moreover, Lachman test 
was also negative.  In view of these medical test results, 
the Board finds that the veteran's instability cannot be 
classified as moderate to warrant a 20 percent rating.  Thus, 
the Board concludes that a separate 10 percent rating, but no 
higher, is warranted for slight instability of the right 
knee.  

The VA examination which resulted in the medical finding of 
instability was on February 28, 2005.  The Board finds no 
persuasive competent evidence of slight instability prior to 
that date.  Accordingly, the Board finds that the separate 10 
percent rating for slight instability should be February 28, 
2005.  Fenderson.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

A rating in excess of 10 percent for degenerative joint 
disease of the right knee is not warranted.  However, a 
separate 10 percent rating for instability of the right knee 
is warranted, effective February 28, 2005.  To that extent, 
the appeal is granted, subject to VA law and regulations 
governing the payment of monetary benefits.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


